Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2004

Saudi Basic Ind v. Exxon Corp
Precedential or Non-Precedential: Precedential

Docket No. 03-2201




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Saudi Basic Ind v. Exxon Corp" (2004). 2004 Decisions. Paper 757.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/757


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2201


                  SAUDI BASIC INDUSTRIES CORPORATION,
                       individually, And In The Name of,
                               And On Behalf Of;
             AL-JUBAIL PETROCHEMICAL COM PANY, A Partnership

                                                       Appellant

                                            v.

                             EXXON CORPORATION;
                           EXXON MOBIL CORPORATION




                      Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 98-cv-04897)
                      District Judge: Honorable William H. Walls


                               Argued December 9, 2003


             Before: AMBRO, FUENTES and CHERTOFF, Circuit Judges




                  ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

              It is now ordered that the published Opinion in the above case filed March
24, 2004, be amended as follows:

            On the caption page, at the top of the second column, insert the name “Jack
W. Campbell IV, Esq.” on the second line after “Gregory A. Castanias, Esq.” and before
“William K. Shirey II, Esq.”.

            On page 2, Footnote 2, insert at the beginning of the sentence the words
“Kemya was” in front of “formed in 1980", and delete the phrase “Kemya is now a
wholly owned subsidiary of ExxonMobil” at the end of the sentence, so that the sentence
reads, “Kemya was formed in 1980 as a joint venture between SABIC and Exxon
Chemical Arabia, Inc. (then a subsidiary of Exxon Corporation).”


                                        By the Court,


                                        /s/ Thomas L. Ambro
                                        Circuit Judge


Dated: April 5, 2004




                                           2